Citation Nr: 1528127	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  11-04 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include as secondary to a bilateral foot disability.

2.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a bilateral foot disability.

3.  Entitlement to service connection for a low back disability, to include as secondary to a bilateral foot disability.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

5.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The appellant had active service from September 1989 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and June 2011 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina.  Jurisdiction of this matter is currently with the RO located in Salt Lake City, Utah.

In July 2011, the appellant testified at a personal hearing over which the undersigned presided while at the RO.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the July 2011 hearing, the undersigned clarified the issues on appeal and inquired as to the etiology and continuity of the appellant's asserted symptoms.  The appellant was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2013) or identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 
This matter was previously before the Board in March 2014, at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, with regard to the issues being decided, the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The issues of entitlement to service connection for a bilateral knee disability, migraine headaches, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  A bilateral hip disability did not have its clinical onset in service, did not manifest within one year of separation from service, and is not otherwise related to service or a service connected disability.  

2.  A low back disability did not have its clinical onset in service, did not manifest within one year of separation from service, and is not otherwise related to service or a service connected disability.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a bilateral hip disability that is the result of disease or injury incurred in or aggravated by active military service or a service connected disability; a bilateral hip disability may not be presumed to have been incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

2.  The Veteran does not have a low back disability that is the result of disease or injury incurred in or aggravated by active military service or a service connected disability; a low back disability may not be presumed to have been incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain. See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005). In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated July 2009 and February 2011, the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.  Importantly, the latter letter arrived prior to the June 2011 rating decision, when the Veteran's claimed orthopedic disabilities were considered on a secondary basis.  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service and VA treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated as well, discussed below.  

The Board further observes that this case was remanded in March 2014 in order to obtain additional records and VA examinations.  The Veteran was sent a letter in August 2014 requesting that he identify pertinent health care providers, and provide releases so that these records can be obtained.  The Veteran did not respond.  The Veteran was also afforded a VA examination in September 2014.  Therefore, the Board finds that the agency of original jurisdiction has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

In sum, the Board finds that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, to include arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995). VA  has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation. 38 C.F.R. § 3.310(b).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran asserts that his hip and low back disabilities are secondary to his service connected bilateral foot disability, in that they are due to the abnormal gait the latter creates.  

At his examination, the Veteran was diagnosed with lumbar degenerative disc disease and lumbar facet arthropathy in his low back, and osteoarthritis in both hips.  He, therefore, has respective current disabilities.  

The Veteran had an incident in service with regard to his low back, in that service treatment records note that he was treated for mechanical back pain in November 1989.

He is not entitled to service connection for his hips on a direct basis due to the fact that there is no evidence or assertion of any in-service injury with regard to his hips.  Rather, his separation examination noted a normal spine and musculoskeletal system, and he did not mention any hip issues in his separation medical history.  The only swollen or painful joints mentioned were his ankles.  

The Veteran is not entitled to service connection on a presumptive basis for his hips and low back in that there is no evidence or assertion that either disability was manifested by arthritis that had developed to a compensable degree within one year of service, or evidence of continuity of symptomology since service.  Rather, the Veteran stated at his examination that his hip and back disabilities began eight years earlier, more than a decade after service.  

Finally, the Veteran is not entitled to service connection on a direct basis for his low back, or on a presumptive basis for his back and hips.  He has not demonstrated a nexus between his back pain in service to his current low back disability, and medical evidence of record weighs against service connection on a secondary basis.

A VA examination report dated in October 2014 shows that the examiner indicated that back pain in service appears to have resolved itself without treatment other than analgesics.  The examiner then continued as follows:

The foot problems began even prior to service, with notation of high arches on induction on 1/25/89 and diagnosis of bilateral pes cavus and plantar fasciitis in 11/89 which became severe and disabling enough for him to be separated for this.  Still, for the foot problems to not have caused any related knee, hip or back issues until about 2006 seems doubtful.  The Veteran is quite obese, and at age 43 with a BMI in the mid-30s at least, it is not that unusual to develop arthritis (facet arthropathy) and degenerative disc disease of the lumbar spine as well as mild early osteoarthritis of the hips, as evidenced today.  Indeed we do not actually have any evidence that he even had pain until 12/09.  There is no epidemiologic evidence that the Veteran's pes cavus and plantar fasciitis would have caused the current diagnosis of lumbar arthritis and disc disease or hip arthritis.  Hence, it is less likely than not that the Veteran's lumbar spine and hip disease had its onset either during service or within the first year thereafter, or had any connection whatsoever to his service time.  Furthermore, it is less likely than not that his back and hip conditions are or were caused by or aggravated by any SC condition or treatment for a condition, to include his bilateral foot disabilities.

VA examination report at p. 28-29.  

The Veteran has provided a letter from his private podiatrist, Dr. E.C., in which it was indicated that the Veteran "reported having pain in the feet for many years going back to his activity in the military.  Back, hip and knee pain has been present for several years and gradually increased over the last year . . . .  After a history and examination, I discussed with [the Veteran] my concerns regarding his condition, specifically his foot deformity.  I believe his back, knee and hip pain are related to deformities in his feet.  Furthermore, these problems will most likely persist as his feet continue to deteriorate."

With respect to evaluating the medical evidence, generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data). The United States Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

Here, the Board finds that the opinion from the Veteran's chiropractor is entitled to less weight than that of the opinion from the VA examiner.  First, the Veteran's chiropractor did not provide a sufficiently clear and well-reasoned rationale.  Rather, the opinion, while considering the history of the Veteran's symptoms, gave a bare conclusion.  In addition, her opinion did not specify whether the Veteran's hip and low back disabilities were caused or aggravated by his feet; it was merely noted that they were related.  In comparison, the opinion from the VA examiner was well reasoned and based in objective supporting clinical data.  The opinion noted the lapse in time between service and the Veteran's hip and low back symptomology, and discussed how the disabilities are more related to age and obesity.  The examiner also stated that there is no epidemiological evidence that the Veteran's foot disabilities would have caused his hip and low back disabilities.  Accordingly, service connection is not warranted.  

In reaching this decision, the Board has considered the lay statements of record.  The Board acknowledges that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when: (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case-whether the Veteran's claimed disorders are due to or aggravated by his service  connected bilateral foot disability) fall outside the realm of common knowledge of a layperson.  As a layperson, it is not shown that the Veteran possesses the medical expertise to provide such an opinion, and the persuasive medical evidence is against the claims.  In addition, the question of causation extends beyond an immediately observable cause-and-effect relationship.  The Veteran has not alleged any such immediately observable event.  Rather, he has stated that his back and hips began hurting only a few years ago, when his feet disabilities have been a lifelong issue. Therefore, the Veteran is not competent to provide lay evidence of etiology in this case.

As such, a preponderance of the evidence is against the Veteran's claim and the benefit-of-the-doubt doctrine is not applicable.  Service connection for a low back disability and for a bilateral hip disability is not warranted in this case.

ORDER

Service connection for a low back disability is denied.

Service connection for a bilateral hip disability is denied.  


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that the issues of service connection for migraine headaches, an acquired psychiatric disorder, and disabilities of the knees, to include as secondary to the service-connected bilateral foot disability, must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

The Veteran's examination for headaches was inadequate, in that no rationale for the negative etiology opinion was provided.  Rather, the examiner referred to the disability benefit questionnaire, which only provided a discussion of the Veteran's headache medical history.  The examiner also did not discuss the Veteran's testimony at his Board hearing.  As such, a remand is necessary for an adequate examination.

An additional opinion is also necessary for the Veteran's acquired psychiatric disorder claim.  The examiner opined that the Veteran did not have a current disability, although she stated that he had a historical diagnosis of adjustment disorder with depressed mood.  However, she did not state whether the Veteran had this disability at any time during the period on appeal.  This is of particular importance when VA treatment records show that social workers and nurse practitioners diagnosed the Veteran with depression.  

Further, a remand is necessary for the Veteran's bilateral knee claim.  While the Veteran provided opinions for the Veteran's hip and low back disabilities, an opinion for his knees was not included.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining necessary authorizations, the agency of original jurisdiction shall request any outstanding records related to the Veteran's mental health, headache, and bilateral knee disabilities.  

All records obtained shall be added to the claims file.  If requests for any private treatment records are not successful, the agency of original jurisdiction must inform the appellant of the non-response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2014).

2.  The agency of original jurisdiction shall schedule the Veteran for a VA mental disorders examination by an appropriate physician so as to determine the nature and etiology of his asserted psychiatric disorder, to include depression.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner should answer all of the following questions as definitively as possible:

(a) Is it at least as likely as not that the Veteran has a current (at any time over the course of this appeal) psychiatric disorder?

(b)  If so, is it at least as likely as not that any diagnosed psychiatric disorder had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service?

In rendering the requested opinion, the examiner is directed to VA treatment records that show social workers and nurse practitioners diagnosed the Veteran with depression.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.
If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The agency of original jurisdiction shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and etiology of his asserted migraine headaches.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner should answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not that the Veteran has a current (at any time over the course of this appeal) migraine headaches disorder?

(b)  If so, is it at least as likely as not that the Veteran's diagnosed migraine headaches had onset in service, had onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service?

(c)  Is it at least as likely as not that the Veteran's diagnosed migraine headaches were caused (in whole or in part) by a service-connected disability, to include any medication taken for control or treatment of such service-connected disability?

(d)  Is it at least as likely as not that the Veteran's diagnosed migraine headaches are aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability, to include any medication taken for control or treatment of such service-connected disability?

If the Veteran's current migraine headaches are aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for migraine headaches in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  The agency of original jurisdiction shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and etiology of his asserted right and left knee disorder.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner should answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not that the Veteran has a current (at any time over the course of this appeal) right and left knee disorder?

(b)  If so, is it at least as likely as not that the Veteran's diagnosed right and left knee disorder had onset in service, had been manifested by arthritis in the year immediately following any period of service, or is otherwise the result of a disease or injury in service?

(c)  Is it at least as likely as not that the Veteran's diagnosed right and left knee disorder was caused (in whole or in part) by a service-connected disability (including the bilateral foot disability), to include any medication taken for control or treatment of such service-connected disability?

(d)  Is it at least as likely as not that the Veteran's diagnosed right and left knee disorder is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability (including the bilateral foot disability), to include any medication taken for control or treatment of such service-connected disability?

If the Veteran's current right and left knee disorder is  aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a right and left knee disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.
5.  The agency of original jurisdiction will then review the appellant's claims file and ensure that the above development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it must be undertaken prior to further claims adjudication.

6.  The agency of original jurisdiction will then readjudicate the appellant's claims.  If the benefits sought on appeal remain denied, he and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The appellant need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


